Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of new grounds of rejection.
Examiner has brought in Tagra (2020/0057821) to disclose the newly amended features.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 16, and dependent claim 14 have been amended to claim “analyzing the recorded historical reactions in concert with collected data to compile a statistical dictionary; selecting an asset using the statistical dictionary with the highest likelihood of resulting in a positive user reaction;”. The examiner can find no support in the originally filed specification which supports this limitation. As disclosed in the specification of the instant application, the scoring mechanism is based on a linear predictor that describes the relationships between the different classifiers. The predictor is premised on historical processed classifier match data and the resulting engagements. Whenever an impression is reported, the system records which classifiers were involved in the selection, and what user engagement resulted from that impression. The resulting score for each classifier pair describes how likely it is to result in an engagement (page 16, [0074]). There is no mention of a statistical dictionary, compiling a statistical dictionary, or using a statistical dictionary.
	The applicant is respectfully requested to provide an explanation of support for these claim limitations with a citation of where this support may be found, either in the instant application or in any one of the application incorporated by reference listed on page 1 of the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-3, 8-9, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clasen (10395642) in view of Tagra (2020/0057821).

As for claims 1 and 16, Clasen discloses a method for dynamic correlation of assets with text or image based digital media, performed by a computer processor, comprising: 
extracting features from the digital media (Keywords and caption data are extracted from content for analysis; 825- fig. 8; col. 2, lines 13-24, col. 3, lines 6-24, col. 5, lines 39-49); 
semantically analyzing the extracted features for an understanding of characteristics associated with the respective features (The words are analyzed to determine the topics of the content currently being displayed; col. 3, lines 33-67, col. 4, lines 12-28); 
extracting topics from the digital media based on the characteristics (col. 3, lines 33-67, col. 4, lines 12-28); 
correlating stored assets to the extracted topics (col. 3, lines 33-67, col. 4, lines 12-28); 
selecting an asset from the stored assets, based on characteristics of the extracted topics from the digital media correlating with a topic of the selected asset; and rendering the selected asset with the digital media (Related data is provided along with the program; col. 3, lines 62-67, col. 4, lines 16-28).  
However, Clasen fails to disclose:
Configuring a targeting mechanism to identify relevant content;
Segmenting an audio-video stream into sections of digital media and extracting features from the segmented sections of digital media;
Recording user reactions to different assets and digital media combinations over time;
Analyzing the recorded historical reactions in concert with collected data to compile a statistical dictionary;
Selecting an asset using the statistical dictionary with the highest likelihood of resulting in a positive user reaction; 
In an analogous art, Tagra discloses:
 Configuring a targeting mechanism to identify relevant content ([0022]-[0023], [0045], [0087], [0100]);
Segmenting an audio-video stream into sections of digital media and extracting features from the segmented sections of digital media (Divides video into segments [0020], [0027], [0051], [0094]);
Recording user reactions to different assets and digital media combinations over time (“can determine an engagement score corresponding to each of the identified keywords based on the interactions by users of the communication system” [0044]; “can track or otherwise identify interactions by users” [0060]; “can determine engagement scores for the extracted keywords based on a number of interactions (e.g. likes, comments, shares)” [0080];  “the keyword engagement manager determines the correlation scores by identifying a number of interactions by users of the communication system with respect to the digital content items associated with the extracted keywords. The keyword engagement manager can further calculate an engagement score based on the number of interactions with respect to the relevant digital content items” [0098]. “the correlation manager can determine correlation scores for the segments of the digital video based on a combination of a semantic relationship between the set of keywords associated with the content sharing platform and the one or more keywords associated with the respective segments of the digital video and engagement score associated with the set of keywords” [0099]);
Analyzing the recorded historical reactions in concert with collected data to compile a statistical dictionary (“determine levels of engagement by users of the communication system with respect to the identified keywords” [0044], [0080], [0098]; “compare keywords from the segments of the digital video with important or engaging keywords (e.g. keywords associated with threshold engagement scores)” [0045]; “predetermined number of keywords corresponding to terms associated with higher confidence values than other terms” [0057], [0059], [0066], [0071]);
Selecting an asset using the statistical dictionary with the highest likelihood of resulting in a positive user reaction (“identify a segment of interest by utilizing the video content classifier to identify keywords associated with segments of the digital video, utilizing the platform engagement classifier to identify keywords associated with a content sharing platform, and utilizing the correlation model to determine a segment of interest from the digital video and generate a representative image from the segment of interest predicted to engage user of the content sharing platform” [0087]. “identifies a segment of interest corresponding to a highest correlation score from the plurality of segments” [0100].); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clasen’s invention to include the abovementioned limitation, as taught by Tagra, for the advantage of effectively engaging users.

As for claims 2, Clasen discloses wherein the digital media comprises a moving audio/video file (col. 3, lines 33-67).  

As for claims 3 and 17, Clasen discloses further comprising: identifying a current content from a section of the moving audio/video file, wherein the step of extracting features is from the section of the moving audio/video file; and the selected asset is inserted at a time during a pendency of play of the section of the moving audio/video file (col. 3, lines 33-67, col. 4, lines 16-28).  

As for claim 8, Clasen discloses a method for dynamically correlating assets with digital media, performed by a computer processor, comprising: 
identifying an audio/video digital stream of information or data (col. 2, lines 13-24); 
extracting features from each section of the digital media data (Keywords and caption data are extracted from content for analysis; 825- fig. 8; col. 2, lines 13-24, col. 3, lines 6-24, col. 5, lines 39-49);
identifying topics for each section of digital media from the extracted features (col. 3, lines 33-67, col. 4, lines 12-28); 
correlating stored assets to the identified topics (col. 3, lines 33-67, col. 4, lines 12-28);
selecting an asset for each section of the digital media from the stored assets based on the identified topics for each section of the digital media; and rendering the selected asset with respective sections of the digital media (Related data is provided along with the program; col. 3, lines 62-67, col. 4, lines 16-28).  
However, Clasen fails to disclose:
Configuring a targeting mechanism to identify relevant content;
segmenting the audio/video digital stream into sections of digital media data;
In an analogous art, Tagra discloses: 
Configuring a targeting mechanism to identify relevant content ([0022]-[0023], [0045], [0087], [0100]);
segmenting the audio/video digital stream into sections of digital media data (Divides video into segments [0020], [0027], [0051], [0094]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clasen’s invention to include the abovementioned limitation, as taught by Tagra, for the advantage of retrieving content more efficiently.

As for claim 9, Clasen discloses further comprising: identifying a current content from a section of the moving audio/video file, wherein the step of extracting features is from the section of the moving audio/video file; and the selected asset is inserted at a time during a pendency of play of the section of the moving audio/video file (col. 3, lines 33-67, col. 4, lines 16-28).  

Claim 14 contains the limitations of claim 8 and is analyzed as previously discussed with respect to that claim.


Claim(s) 4, 5, 7, 10-11, 13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clasen and Tagra as applied to claims 1 and 8 above, and further in view of Ken-Dror (11068926).

As for claims 4 and 20, Clasen and Tagra fail to diclose: monitoring viewers and/or listeners for feedback reactions to content in the digital media; analyzing the feedback for sentiments expressed by the viewers and/or listeners; determining an overall sentiment value from the feedback; and correlating/selecting the asset based on the overall sentiment value of the content.  
In an analogous art, Ken-Dror discloses:
monitoring viewers and/or listeners for feedback reactions to content in the digital media; analyzing the feedback for sentiments expressed by the viewers and/or listeners; determining an overall sentiment value from the feedback; and correlating/selecting the asset based on the overall sentiment value of the content (fig. 5; col. 6, lines 1-19).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clasen and Tagra’s invention to include the abovementioned limitation, as taught by Ken-Dror, for the advantage of providing targeted content.

As for claims 5 and 18, Clasen and Tagra fail to disclose designating trigger event criteria; operating a real time events listener to monitor for the event criteria; and triggering the correlation of the selected asset based on one of the event criteria being reached.
In an analogous art, Ken-Dror discloses: designating trigger event criteria; operating a real time events listener to monitor for the event criteria; and triggering the correlation of the selected asset based on one of the event criteria being reached (fig. 5; col. 6, lines 1-19).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clasen and Tagra’s invention to include the abovementioned limitation, as taught by Ken-Dror, for the advantage of providing targeted content.

As for claims 7 and 19, Clasen and Tagra fail to disclose: designating insertion point times for the digital media; and triggering the correlation and rendering of the selected asset based on digital media reaching an insertion point time.  
In an analogous art, Ken-Dror discloses designating insertion point times for the digital media; and triggering the correlation and rendering of the selected asset based on digital media reaching an insertion point time (col. 6, lines 12-15, col. 5, lines 43-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clasen and Tagra’s invention to include the abovementioned limitation, as taught by Ken-Dror, for the advantage of displaying during an optimal publication time.
As for claim 10, Clasen and Tagra fail to disclose rendering the selected asset in a nonlinear format during a playing of the digital media.  
In an analogous art, Ken-Dror discloses rendering the selected asset in a nonlinear format during a playing of the digital media (col. 6, lines 12-15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clasen and Tagra’s invention to include the abovementioned limitation, as taught by Ken-Dror, for the advantage of displaying content during an optimal publication time.

As for claim 11, Clasen and Tagra fail to disclose designating trigger event criteria; operating a real time events listener to monitor for the event criteria; and triggering the correlation of the selected asset based on one of the event criteria being reached.
In an analogous art, Ken-Dror discloses: designating trigger event criteria; operating a real time events listener to monitor for the event criteria; and triggering the correlation of the selected asset based on one of the event criteria being reached (fig. 5; col. 6, lines 1-19).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clasen and Tagra’s invention to include the abovementioned limitation, as taught by Ken-Dror, for the advantage of displaying content during an optimal publication time.

As for claim 13, Clasen and Tagra fail to disclose: designating insertion point times for the digital media; and triggering the correlation and rendering of the selected asset based on digital media reaching an insertion point time.  
In an analogous art, Ken-Dror discloses designating insertion point times for the digital media; and triggering the correlation and rendering of the selected asset based on digital media reaching an insertion point time (col. 6, lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clasen and Tagra’s invention to include the abovementioned limitation, as taught by Ken-Dror, for the advantage of displaying content during an optimal publication time.

Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clasen, Tagra, and Ken-Dror as applied to claims 5 and 11 above, and further in view of Son (2015/0339468).

As for claims 6, Clasen, Tagra, and Ken-Dror fail to disclose: detecting a location of one of the extracted features within a viewport in a content environment of the digital media; determining whether the location meets one of the trigger event criteria; determining whether an on-screen time appearance of the extracted feature meets one of the trigger event criteria; and triggering the correlation of the selected asset based on the trigger event criteria being met.  
In an analogous art, Son discloses detecting a location of one of the extracted features within a viewport in a content environment of the digital media; determining whether the location meets one of the trigger event criteria; determining whether an on-screen time appearance of the extracted feature meets one of the trigger event criteria; and triggering the correlation of the selected asset based on the trigger event criteria being met ([0104], [0177]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clasen, Tagra, and Ken-Dror’s invention to include the abovementioned limitation, as taught by Son, for the advantage of securing content for authorized users. 

As for claim 12, Clasen, Tagra, and Ken-Dror fail to disclose wherein the event criteria is based on a minimum screen time of an object on display in the digital media.  
In an analogous art, Son discloses wherein the event criteria is based on a minimum screen time of an object on display in the digital media ([0104], [0177]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clasen, Tagra, Ken-Dror’s invention to include the abovementioned limitation, as taught by Son, for the advantage of securing content for authorized users.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clasen and Tagra as applied to claim 14 above, and further in view of Bostick (2017/0083599).

As for claim 15, Clasen and Tagra fail to disclose using lemmatization to analyze the feedback for sentiment.  
In an analogous art, Bostick discloses using lemmatization to analyze the feedback for sentiment ([0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clasen and Tagra’s invention to include the abovementioned limitation, as taught by Bostick, for the advantage of securing content for authorized users.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421